‘i       .:*


               I                                                                                                         274



                             OFFICE       OF    THE       ATTORNEY    GENERAL           OF   TEXAS
r    :                                                       AUSTIN
     i



                   Ron. T. Il. 'Primbl.
                   pirot As8iatant
                   State 3uperlnteQdent              of
                   Publlo Inatruotion
                   Austla, Texan

                                                    Opinion Ro. O-7494
                                                    Rer When delinquent    school
                                                          c0neb3a   by the
                                                          oollect9r in 0011




                                                                                          you ewrlose       a
                   letter    frosibir.
                   of Raat&and      co                                                   3x%~.t
                   .~m 0pm0n        0r                                                  qw8tioM      tberein,
                   ohloh    ve shall                                                lng aa rollova          I
                                                                                   lots entitled  to the
                                                                                   on eom8um 6ohool
                                                                                   8r    Art1eI.e 279!5,R.C.3.#ae
                                                                      ong   with        the aceate and


                                                   ths pmalty irid interoat    08 lah &lln-
                                                  dlrtrlet   taxes havs beoa ellooatad    to
                                                  the wspeetive    OOFZJWOsohool distriotr
                                                  vere ooXk@$t%a, vhat 8tatute8 or llmlta-
                                                y to the right8 of suah oomuwn aohool dls-
                                                suoh clellnquent penalty awl intereat?
                                 Third,        is   the county Board of Education                  aotlng       vithin
                   its legal rights In demanding the allmetion and apgwpriatlon
                   of penalties and interest on delinquent taxes due eosmon school
                   districts to the respctive districts to which the t&x is aapm-
                   plated  and allocated under the law?
xon.    T.   1.   Trmbl.,      P’@     2



                  VQ rhrll 6ri6xmrth666 qu66tlon6ln th6 61cgbonl6r
la rhlrh      118 'be-      Bbbd      tbm.      W@ tim        h#mtOfo~~    pu@ed
upca tb6 question of vbet&er 02 not penaltlrr       and iatere6t
on d0llnqwrat tfU66 vb6n oolleoted    follov   WA6 6W fund a6
thu tax upon vhioh tit@ penaltier   and lnt8rertlzav6    66arued.
~~~~~~ 1l0. 0-2566  16 in WOOM     ~itih CUP YIOWS,   end tn quo-
fr0lr   it   68 r0ii0wrt

                  "Fbe general       rule    vlth   referen       to tb    aispcritlon
        of yadltleesand lntareatin at&ted l.naOolsy oa Taxetiua,
        4th a. vol. 4, P. 3573, 3430.1621, w r0li0v6:
              'lPsnalti%a    for dulinquent taxes generally     follcv
        the tax and go tc the dlstpi6t      entitled   tc tb8 tax,
        ti666    It 16 otherviae    pmvided by etetuk.      On the
        other hand, if tha pmaltler SW iaposedbr th6 U@.tsla-
        ture, their dirpoaltioa      m6t6 In It6 416o~tlon.        Ibney
        derived fpom p6m.ltle6Spa fopirIture6        whelre tax-a8 a~
        deliaquent    are not a part of @a6 tsx, and v&em Isposed
        by the Leglalature      It h66 a right to dispose of 6uoh
        ftis    88 it likes,    xwgaMle66 of the puPpo6e of tb6 tax,
        a6 qalnot     the ob eotlon that publl.6 raollby raised for
        one purpow eamo3 b0 uwd for a&otwD. . .’
                  "me germcilru16 i6 6X60 rts&ed ia 61~orpus                         axes,
        p. 1528, S66. ngo,             a6 follolf6r
                  "Wil.e66othcmrlse dimeted, lat&mrt, pervalties,
        and oosts eolleated  on dellnqueat  tams follov   tke tax,
        and go to the rtate,  oounty, or oity,  awOrdl.ng aB thu
        ow or the 0-r              ULlptla4d to tb tAxltaa.f,8na, in
        ewes. where tvo orbire   of these are laterest%d    In the
        tex, suoh latez+st  6ad.psm.ltler6houldb6 8pprtlorted
              tbMtl iA t&l ratio Of theiF I'66~Ot%V3   6h6P.6 Of
        ?iitxx         fib h I r a g Ola
                                       b hc g
                                            ( lOSB tiW              ~P~Yided   tOr    by
        rtawo:    buttbu L6gl6l6tur6aayQh6~            thl6ml6    6ad
        dispose otherviw     OS latereat   or penaltIer.    A statute
        prcoidLng for the dI6trlbutfon      of intereat   end p6nalties
        collected  in a dtiferent    zswner fpom th8 dlrposltlon      of
        the taxes on vhloh the Interest      and penaltier   are based
        dcess not Wsxnt to the appllOatlon      of tax66 to objeuts
        other than for vhioh they vere impowd. . .' *
XOR.   T.   I.   srht’t,        94-    3



                 “title10   7336, Retlrad oirll statuter,1933, u
       mm&d,           vhleh provider for pnaltter and fnbmst   ea
                 tU’66,
       dellnqrrsnt                    Wad6 in   pt      U   folhr61

                 *'All     p666ltlbs       6nd intellest
                                                       providedfar in this
       Act rhell, vhoa crolboted, be paid to the Stot6,                      ooun-
       tie*, S.RdbiStP18t6,ii -7, IS @'QpoFtiOJi t0 a  t&US
       upoawhlehths pmltyazid    inknrtuuoollaotud.      All
       discountaprovided for la t&la Pat rh6U, l&en alloved,
       be ahtuwd to th #tits,  UOUnti66, %nd dlstriok,  ii                           6z%y,
       la pFopo&ion to I&% tax66 uma vhioh ruah dlwounk                              ~6
       allotrsd.1
            "You @tat+ that you have been unable to find any
       atatuts in Texas provldlng,,fos the dlBposltloa of penal-
       ties and intarest   aad tfe haw beon umble t0 fipd say
       axoept th6t quoted 6bov% whloh applibs 66 between the
       0ar10us texl.llg 6uthorities&id lmt 6S3N661~ to the
       VQFlQtaa
              tuuu or the oountr.
                 *In th6 cm68 of Joasa           ~6, willDm6,      l21 Tex. $4,
       45 33. (26) 130, our                S~prez6  Cowt   held    that penalti%S
        and lnterwtam     no part&     the *and                   the Lqiolattm
        thUPefol'6 hW authallity   to ~a   di6poSition    fhslWof   OZ’
       ‘to n&W4     6U6h pbLWlti66 aad int%Z'eSt.      It i6 8u&3%6t%d
        that t&IS how      &fiords   th@ bar16 ior StZ’OZh$UeupsIAt
Y      that t2ls%axlRgauthoritiesdo                    wt   aWe.aaril~ kavo ti
       ~b?kO4 tin tllt%XWSt 6d P%n6lti%S iZl ths p62'tiOUbP fURd
       for vhiah the delinpwnt tax?36 vere leoled and asresaed.
       We de not           think,hurewr, that this           16   the nStul-31
                                                                             OF
       pWpl'             Such hOsdiS& 6m
                   l'.Stdt     of             it i8 WJ a~~lit36tion
       ot t&e gewral  rule that th% L6gislatur6     6my PaLb etbr
       ppOViPiOU6 iOr th6 dl6~6ltion    of p6lItitl%S.   The qW6tiOn
       here p2666di6d tavolvas  the pmper oredftiag     Of pbnrrltiee
       W betVWR YU’ioW     hUd6   VhaR th@ fd~iS&hP6     h66 AOt
       giwn       &ny              dFPeat%on
                           6pealfl.a                 ~lth ~efmaumo    thereto.

             “Xt vould se%m to fo    Vi b& agnlo y to the general
       rules kiexwinabove stated, %a             8 wnee 0P atetu-
       tory pro~islons  to th% ombmy,      ponaltles  aollected
       for tax dellnqwnay    should follov  the prluulpal    and b%
       prUZEba awOW3#IfI VEUiOUSfUad6 iOr Which the teJce6
       wm u~lleotml.      If thin we-t’ not true there vould be DO
       provielon  for the de;m,sit wd accounting Sor pnaltles
       end Intslm9t.’
Hon. T, N. Tr2mble,    page 4


           Thllr is also tM holding in the oase of Amsrican
Surety Oolapany of Hev York et al. Y. Board of Trustees of
Independent Sohool Distr:ot    of Fort Worth (Court of Civil
Appeals, Fort Worth, vrlt of error     deniedj 224 8. W. 292.
TM Court adopted the findings     of la&t. and oonoluaLona of
lav of the trial oourt as the oplnioa of ths Oourt, and
from the eoMlurloa8     of lsv ve quote M ro1lovsr
           %ie CQUrt oortaludee that both under the general
     primiplos    bf the lav and under the charter pwvisicna
     refamed    to in the abvre f Indings of fao t all perLalty
     rmneyv colleotsd   on aohool tsxes Ln the olty of Ft.
     k’orth became when oollected   a part of the school fuud,
     and bolang to the board of’ tmsteos    of the inde~mdont
     sohool distriot   of Pt. Worth.
           “The oourt oonoludes that in this oaaa the plaintiff,
      the said board of trustees, is not estopped to 8ue fop
      and maover such penalty moneys. ’
            Upon the authority of this uase ve thereforehold
that tbs panalty and lntersst      on dellnquernt taxes, ,vhethar
it  be for 0omid.m sohool dlstriot    taxer alp independenteohool
distrlot   taxea, follov ths tax and should be allocated       to the
respaotlre   dfatF:ot8  to vhioh the tax ls under ths lav allo-
cated.
             We nov paas to the question of 1l.vJtatl.m.         If ve
interpret    y0ur opinion request oormotly,      you vish to know
vhat lava of liwitatlon,      if any, vould apply vhere peenalties
and interest    on delinquent   taxer   have been errowourly      vlth-
held by the tax oolleotfng      offioLals   and allooated    erroneously
to ether purp~aes than to the. school distriot        entitled     to the
SW.
            karioan Surety    Cmwauy of Rev York et al. v. 57ard
of h‘ustses   of Inde~udent    Sahool Diatriots   of Fort Worth,
sugra, also deals vbth the question of UiiLZtstion a* betveen
the sohool districta     and som 0th~ taxiag authority     or unit
errsasouely   reoeivinij  the saae.   In the ab0ve case betveen
the City ol Fort Worth and the Board of Trustees of the Fort
Warth Inde~~sdttot School Dlatriot,     supi?a, the Court vald:
Boa, t. II. bIBhI..,           wm 5


                “l%a oourt
                         oooahde8  that Uk8 rtatute of liml-
       tation   of Ia0    brB plspded by tM oity 18 not
       ap911aabl# to tic plaintiif   ululer the rlswmstswer
       0r this we,     rab that PO part 0r the plaintiir'r
       8&t@e or mtioa    18 b-d    by raid Ot8tUtiJ   that  tb8
       independent 8ehool dirtriot sf Pt. North ia L rub-
       diWioR         ti     iMPt~t8ift~                  of t&B 8t&O Or %w.BJ
   -   that ik tmrtee8 am so\iaty0rriwri     that oald
       dirtrlatsnd ita tm8teer,  in the diwhW%e of tblr
       dutier for the pEJbOtiOB ad  reoowry 0r tha 8ohool
       funds,     are aiating in the inkr6st                          or the piblla         arbd
       of the state, and es+4exerolrlng a portion 0r the
       rovereign pmera of tha atate of ‘pew,    and that
       under suah olm~tatmer      limitation cannot be 8uooma-
       fully pleaded egal.nat t&m any INS% than it can
       agaiart the stata %trslf."
             We thl&          the    fundr        when    eolleatsd          by the County
%iX Qolbdol’, lb0 i8 tit80 th0 OOl~~lootOP Qf BOE3rm)A
                                                     8&001
dialMats,   t8 l.iaprM8ed with a trat mid 1opld ror the btmsfit
of th8 respeotfob    district to vhleh t&y &wld    be allocat%d.
                fi tom       v. city         0r   Balla        (swxwm             630~t)    40 3. x,


                gap   7iet    0r    thb“‘&$gt~~           0r    tb,     mtb*ttt       aab    the
       6t6tU&      sad  OOMtitUti6asl    prO+iBiOM     BSferPedt0
       above, ft Is plain, we t&Ink, thst t&e prowrty            and
       iundt 0r *      publie s0h0018 8se had in tr82.t by th0
       aft , dio@let,      OoMty, OF QtheZ' 8tat~toPy wemy,
       too     UOd '?Or 3210bOrPrflt Of %hOMhool ehildm             Of
       'Lh$ eomnunit nor dlstrlot     in vhiah the properties       exist,
       or to vhioh LJ 8eb001 iuad8 have bee13 allocated.             We
       thwk th8se properties      6~4 fwid8 *       80 plainly   and
       ommy~r8edtitha               lmmtin       rator. th010eal
       pub116 8&0018 Or tb6 @itJ OT dl8tmt            ti$&Bitthy PFI
       vlthin the proteotiw      alaM    0r both th43 state     and
       federal   Constitutions,   and that the Iagislatum        is
       vlthout paver to devoote them to any oth%r purpse or
        to the un8 of miy other benefloisry        or bensflaiarlerr.”

           It tlwefore   rollov8  from vhat w have said abow
 that ve am of the opinion that limiitation  oannot be mccess-
 fully malntal.rmd a&ainst a right of action of oo~&n~ntwhml
 dletrletr to have pnaltlss and interest oolleoted on delln-
 qusnt taxm illocated to the mspsotfw distriots to vhiah
 xvn. T. n. %‘rmae,            psee 6


 tb sta x i,   llloeated,aadsolongu           8OsY maa':
 fund emneously        mceivlag    such d*linqueat  penaYf%ib
 iote?est,   tb eotlntf offiolals        abrrgedu&es the 8~ with
 the edoini8tmtloa       of sshcol lavs ard ths eolleatioa        of
 the taxes ha# t&e r ig htotadjustths           fun&s a nd  reimbuzwe
 tba dl@trl.ets which have been lrrcmeousl~ dep r ived         of the
 ssm, whether br w2wmow            allooatlon  or emmeous      rith-
 holUng by ?& 6ollectLw           oifloials.
              1i ve have tpfsconstrued yo-'ur question   an to
 llaftation,    vhioh VI have UwePed u&or lo. 2 above, and
 instead yvu vlsh to knov whether or not the 88~~ rule of
 UMtatfon      vould apply te ciomwn school bistrict      tame
 In the oatter of collection        by the State es would apply
 t.9 State and County     taxes, then 0" ~RSVW to the second
 question    18 herelmfte~     stntedx

             The mleeue or extinguisbmeat   o? deliriqumt   tmmr
 which have beea due for a pariod of at least ten yeqw,       polfor
 to the tIrf3erdwat of Art&ale III, Beotion 55 of the i?onstitu-
 tioa, Xov. 8, 193,    vcll not authorfsed.  Artiule   729,  V. R.
 0. fIba vhloh sought to provide b period vi linitatioa     agalinmt
 the ooU.eatfca   of delinquent  tams of school diatrlats    and
 road dlstr'iots  tea ye-8   or mm past due, vld laut amnded
.+ia rgW         but thin   4nandmnt,   if *alid,   lpp2l.m ody   to seh00l
 ;l&:lots         and road dl8trlct8,    ard not to State   aad County
         .
                 In the recent case ef sasi Bsseett Lumber Co. v.
 City of Xoustvn, 19 8. U. (26) l%, (Court vi Civil Ap air,
 Oalvcston) th+ Court held that that portion of Art. 72 r$
 pe2wltting       a plea ot llwitation      against the collection        of
 School dlstrlet         SM road dletrlet     taxes vas uncortstitutliznal
                       th a t tb a r did
                                     e not b tthat     tlma   lslst    th
                       t. 3, 8ee.    55, of the Constitution,       which
                       Legislatum     to ZrdlSeae or extinguish       delin-
 qthnt taxes for t&e ten year8 past due, the axiiendf;ent to
 the Constltutlon         being mm than a         SF BUbS!Zquf#nt   ti   the
 aroemtmnt to the statute,           arid that G e oubseqwnt       aimxlmnt
 to the Comtitution           0oulQ not be invvkad J.ri aid of such pior
 ensatmnt of the Legislatwe.               Thfr 0880 Lo nov pmdiag on
 appllcetion       Par writ of error t.?~ the Supreme Court, vhlch hhs
 bsen grantid,       and the awe har been Equml and submitted.
             .
.
    .




        Hon. t.      Y. hlmble,    Pqp   7


        Tki&.pst~          Till   Ilo 6oubt   shortly w (sol&d by ths
                           .k#elmnQvstai%l8thenl8rw,
        psantl    dotwnimd     valid statub   $bat   aathvrlsesa
        plea of Lm it6tiOD -f&St     dOl:qWDt      ldXWl srd POti
        distrlet tads.    Ia view OS ths prseentstatus of this
        gas0befor. t&a supm ovurt, w VVUMnot dviw tl38
        appliaativaof Art. 7298, v. R. 0, b., and matters
        depsnd3.~#uj1~a
                      lt should bo held in alwyanssuntil the
        Bupre~eOourt has passed upon Um 3am Bassett Lumber
        coq3aag0988, The Court 8aFd in this oass:
                    “It is ap~llaeVs aonte9otion that t&s Legiala-
              two 981 vithout sbuthorlty la enact rwh bmnduant in
              1931, and that it vea not until ]Povwzbar 8, 1932, t&t
              BeoCicn 55 of APti, 3 of the Tex’kaConstitution Ii68 80
              aim&d     au TV prmlt   tb Legirlatuzs     k authorlso  swh
              plsa of Ilnritatloa.    Ti the cvustitutioa   torbsde  tbs
              Legirlatws    to autbmlss   & pl.ra vi llmitatioato a tar
              suit     b   a BohvolBiahriot     rt   the   tlmasstd aimtint
              vas mdi6 in 1931, it rsqulres    no oitstion  of authority
              to support the pmposition     that no subesquent grant to
              t&3 Isgislatnrs     af pwer, to allov a plea of lfolitat3.m
              to a tax Suit, vould make valti ma 8Ot passed By tha
              Lsgfslatws     prior kr suah gmut.”

                     w thiak as oounty 8ehool Bow        ir vithia   Its
            gal rlghts in tnslstlRg     UpvR th# proper alleo8t10n   of
        ”ii@
           ellziqusnt ~naltles     and taternst on somma sohool dlatriot
         taxes, oonslstent     vith ths views vs have exjfreased   above.




                                                                Assistant